Seevers, J.
The amount in contrqversy is less than one hundred dollars, and, as there is no certificate of the trial judge, counsel for the appellee insists that this court has no jurisdiction of this cause, under Code, § 3173. This is clearly so, unless an interest in real property is involved. *99The plaintiff seeks to establish a lien on the real estate and-to subject it to the payment of a certain sum of money. ITe does not seek to recover an interest in real estate. All judgments at law, rendered in conrts of record, are liens on real estate, hut it has never been supposed that the title to, or any interest in, real estate was involved in the action to recover such a judgment.
The only difference between actions of that character and this is, that here the lien is sought to he established in equity. This question was considered and determined in Andrews v. Burdick, 62 Iowa, 714, which was an action to establish a mechanic’s lien, and it was held that no interest in real estate was involved in the action. But counsel for appellant insists that the answer is in the nature of a cross petition, asking that the appellant’s title to the real estate be quieted, and therefore an interest in real estate is involved.
The answer is not designated as a cross-petition, and no affirmative relief is asked. The answer sets up defenses only. T-he result is that the appeal must he
Dismissed.